Citation Nr: 1603508	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  08-25 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a right ankle disability.

2.  Entitlement to service connection for a back disability to include as due to a right hip disability.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for a psychiatric disability.

6.  Entitlement to an initial rating in excess of 10 percent for a right hip disability.  


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 2005 to September 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2006, January 2007, and June 2008 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

A claim for service connection for a specific psychiatric disability, encompasses all diagnosed mental conditions, which are considered to be a single service connection claim.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

These matters were previously remanded in November 2009 and May 2014 to afford the Veteran an opportunity to testify before a member of the Board.  However, the Veteran failed to appear at a Board hearing scheduled for September 2015.  Therefore, the Board finds compliance with the previous remand decisions.  

The issues of entitlement to service connection for back disability, headaches, and psychiatric disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A ankle disability was not shown in to be incurred in or due to active service.

2.  Tinnitus did not have its onset in service, did not manifest within one year of separation from service, and is not otherwise shown to be etiologically related to a disease, injury or event in service, to include any noise exposure.

3.  The Veteran's service-connected right hip disability was manifested by painful motion of the hip, however, compensable limitation of extension, flexion, or abduction, is not shown even when considering functional impairment on use. There is no evidence of ankylosis or malunion.


CONCLUSIONS OF LAW

1.  The criteria for service connection for an ankle disability have not been.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, , 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015). 

2.  The criteria for service connection for tinnitus have not met.  38 U.S.C.A.  §§ 1110, 1112, 1113, 1131, 1137, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

3.  The criteria for an initial rating in excess of 10 percent for a right hip disability have not been met during the appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.321, 4.1, 4.20, 4.27, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5251, 5252, 5253 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2015).

Where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has that chronic disability, service connection can be granted.  That does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b) (2015).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim.  38 C.F.R. § 3.303(b) (2015).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  Continuity of symptomatology applies only to those conditions explicitly recognized as chronic.  38 C.F.R. § 3.309(a) (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Right Ankle Disability

The Veteran asserts that service connection is warranted for a right foot or right ankle disability based upon service incurrence.  He reported that he declined treatment during service to avoid being separated from his unit.  

A review of the Veteran's available service medical records shows no treatments or reports of a foot or ankle disability.  

After separation from service, an August 2006 VA treatment record shows that he requested a medical appointment for his ankles.

An August 2007 VA examination report shows that the Veteran reported that while the examination was for a right foot condition he stated that the issues were with his right ankle.  He reported that during basic training in July 2005 he noticed pain and swelling with running and that his ankle gave out over time.  The examiner reported that the Veteran experienced foot cramps.  The examiner noted that the Veteran's right ankle was symptomatic of pain and instability.  No symptoms of the right foot were observed.  The Veteran's right ankle was noted to be mildly tender without evidence of swelling.  The Veteran's right foot was noted to have no abnormalities.  

The Board finds that the preponderance of the evidence is against the Veteran's claim.  

Initially, the Board finds that it cannot be concluded that a right ankle disability was shown in service.  The Board notes that there were no complaints of right ankle or right foot conditions in the available service treatment records.  The Board notes that the medical evidence of record shows that the Veteran first report an ankle condition to medical personnel in August 2006 after separation from service.  

The only other evidence of record that supports the Veteran's claim are his own lay statements.  The Board notes that the Veteran has reported that he first noticed a right ankle condition in July 2005 during basic training.  He reported swelling and instability but did not seek out treatment because he did not want to be separated from his unit.  However, the Board finds that statement of not seeking medical care because he did not wanted to be separated from his unit is inconsistent with the evidence of record specifically, other medical issues he sought treatment for that caused him to miss time with his unit.  Notably, he sought treatment for a psychiatric condition in August 2005 that caused him to be hospitalized and miss time with his unit.  Additionally, while receiving treatment for a psychiatric condition he also reported that he had an arthritic knee condition but not complaints of right foot or right ankle issues were noted.  In September 2005, the Veteran was put on profile for a right hip disability and was treated for this condition.  Therefore, the Board notes that had the Veteran actually had an in-service right ankle disability, he would have reported such a condition to medical personnel as the record shows he consistently reported other musculoskeletal conditions such as a right hip condition and right knee condition.  Rucker v. Brown, 10 Vet. App. 67 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  

Additionally, the Board finds that had the Veteran's statements that he did not report his right ankle condition due to time he may have missed with his unit not credible.  Had this concern been paramount he would not have reported other health concerns such as a right hip and psychiatric disability that did cause him to miss time with his unit.  Therefore, the Board finds that the Veteran's statements are not credible and therefore not competent.

As a finder of fact, the Board, when considering whether lay evidence is satisfactory, may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran.  Dalton v. Nicholson, 21 Vet. App. 23 (2007); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements).  

In considering the statements of the Veteran as to onset and continuity of symptomatology, in light of the evidence discussed, the Board finds that they do not present a accurate history because these are internally inconsistent and contradictory of other evidence of record.  In addition, while the Veteran is considered competent to describe his symptoms, the Board finds that there is no evidence of record to show that he has the specialized medical education, training, or experience necessary to provide a competent medical opinion as to the nature and etiology of a right ankle disability because diagnosing ankle disabilities is medically complex in nature.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Consequently, his statements do not constitute competent medical evidence in support of his claim.

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for a right ankle disability, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinki, 1 Vet. App. 49 (1990).

Tinnitus

The Veteran asserts that his tinnitus was incurred during active service.  
A review of the Veteran's available service medical records shows that he did not report nor was he treated for tinnitus during active service.  An August 2005 service medical record does show that the Veteran specifically denied any ringing in the ears. 

An August 2005 service medical record shows that the Veteran was noted to have clinically normal ears on examination and he did not report any ringing in his ears.

An August 2007 VA examination report shows that the Veteran reported tinnitus.  He reported that during service he worked around trucks, was exposed to firearm discharges, and explosions during training exercises.  The Veteran reported using hearing protection during all instances.  He also denied occupational and recreational noise exposure.  The Veteran reported that he fell off a truck in-service and hit his head resulting in stress fractures and back problems.  The Veteran reported that two days following this accident his tinnitus onset.  The examiner noted that tinnitus onset in 2005 following the falling off a military truck and hitting his head. 

The Board finds that the preponderance of the evidence is against the Veteran's claim.  Initially, the Board notes that the Veteran was assessed with normal ears during service and did not report any tinnitus symptoms during physical examinations in August 2005.  Additionally, the Board notes that the Veteran specifically denied any ringing in the ears while being treated during service.  

The Board also finds that the Veteran's reports to the August 2007 VA examiner regarding falling off a truck and sustaining a head injury are not consistent with the evidence of record to include the Veteran's own statements.  Here, the Board notes that during the August 2007 VA examination, he reported that he fell off a truck in-service and injured his head and suffered stress fractures, and that this was the cause for his tinnitus.  However, the Board noted at in October 2005, a month after his separation from service, the Veteran specifically reported he had no back injury or suffered any major trauma while he was receiving medical care for his right hip.  Therefore, due to this statement, the Board finds the Veteran's reports of a in-service head trauma not credible.  Rucker v. Brown, 10 Vet. App. 67 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  Therefore, the Board finds that the Veteran's reports of tinnitus in service of no probative value.  

The Board finds that the lack of any reports of tinnitus within the Veteran's service medical records and post service medical records to be probative that tinnitus did not onset during service.  

The only other evidence of record supporting the Veteran's claim is his own lay statements.  Even if those statements could be read as claiming continuity of symptomatology since service, that history is substantially rebutted by the complete absence of complaints pertaining to tinnitus until March 2006 which is when he filed his VA claim for disability benefits.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (a pecuniary interest may affect the credibility of testimony).  As a finder of fact, the Board, when considering whether lay evidence is satisfactory, may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran.  Dalton v. Nicholson, 21 Vet. App. 23 (2007); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements).  In considering the statements of the Veteran as to onset and continuity of symptomatology, in light of the evidence discussed, the Board finds that they do not present a credible history because these are internally inconsistent and contradictory of other evidence of record.  In addition, while the Veteran is considered competent to describe his symptoms, the Board finds that there is no evidence of record to show that he has the specialized medical education, training, or experience necessary to provide a competent medical opinion as to the nature and etiology of a tinnitus because the etiology of tinnitus is medically complex in nature.  Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007).  Consequently, his statements do not constitute competent medical evidence in support of his claim.

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for tinnitus, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinki, 1 Vet. App. 49 (1990).

Increased Rating- Right Hip

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2015).  When  a question arises as to which of two ratings applies under a particular Diagnostic Code (DC), the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies.  38 C.F.R. § 4.7 (2015).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015). 

The Veteran's entire history is to be considered when making disability evaluations.   38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, the question for consideration is the propriety of the initial rating assigned for the Veteran's right hip disability, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

When evaluating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain, pursuant to 38 C.F.R. §§ 4.40 and 4.45.  The diagnostic codes pertaining to range of motion do not subsume sections 4.40 and 4.45, and the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

In determining if a higher rating is warranted on this basis, pain itself does not constitute functional loss.  Similarly, painful motion alone does not constitute limited motion for the purposes of rating under diagnostic codes pertaining to limitation of motion.  However, pain may result in functional loss if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance, as provided in sections 4.40 and 4.45.  Functional loss due to pain is to be rated at the same level as functional loss caused by some other factor that actually limited motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2015).  As such, painful motion should be considered to determine whether a higher rating is warranted on such basis, whether or not arthritis is present.  Burton v. Shinseki, 25 Vet. App. 1 (2011). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

In a June 2008 rating decision, service connection for iliotibial band syndrome of the right hip (right hip disability) was granted and an initial 10 percent rating was assigned pursuant to Diagnostic Codes 5299-5252, effective from September 12, 2006.

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after a hyphen.  Regulations provide that when a disability not specifically provided for in the rating schedule is encountered, it will be rated under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2015).

Under Diagnostic Code 5252, ratings for limitation of flexion of the thigh are assigned as follows: flexion limited to 45 degrees is 10 percent; flexion limited to 30 degrees is 20 percent; flexion limited to 20 degrees is 30 percent rating; and flexion is limited to 10 degrees is 40 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5252 (2015).

Under Diagnostic Code 5253, where there is limitation of rotation of the thigh to the point that the claimant cannot toe-out more than 15 degrees, a 10 percent evaluation is assigned.  A 10 percent rating is also assigned where there is limitation of abduction to the point at which the claimant cannot cross his legs.  A 20 percent rating is assigned where there is limitation of abduction of the thigh, motion lost beyond 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5253 (2015). 

Diagnostic Code 5254 provides an 80 percent rating will be assigned for hip flail joint.  38 C.F.R. § 4.71a, Diagnostic Code 5254 (2015). 

Diagnostic Code 5255 provides an 80 percent rating will be assigned for impairment of femur, fracture shaft or anatomical neck, with nonunion, with loose motion (spiral or oblique fracture); a 60 percent rating will be assigned for impairment of femur with nonunion, without loose motion, weight bearing preserved with aid of brace, or for fracture of surgical neck of the femur with false joint; a 30 percent rating will be assigned for malunion of the femur with 
 marked knee or hip disability; a 20 percent rating will be assigned for malunion of the femur with moderate knee or hip disability; and a 10 percent rating will be assigned for malunion of the femur with slight knee or hip disability.  38 C.F.R. § 4.71a, Diagnostic Code 5255 (2015). 

Normal hip motion is defined as flexion from zero to 125 degrees and abduction from zero to 45 degrees.  38 C.F.R. § 4.71, Plate II (2015).

An August 2007 VA hip examination report shows that the Veteran was treated for a right iliotibial band syndrome and was placed on light duty during active service.  The examiner noted that a September 2005 x-ray showed no abnormalities of the right hip.  The Veteran reported that his right hip would hurt when walking, standing, and sitting.  No flare ups were reported.  The Veteran reported that he had not experienced locking or swelling but did reported a catching sensation.  He reported that he used a cane and could only walk a few yards.  The examiner noted that the Veteran had a normal gait.  Range of motion testing showed that the Veteran could flex his hip to 60 degrees with pain noted at 50 degrees.  No additional loss of range of motion was noted on repetitive use.  Right hip extension was noted to 20 degrees no pain and no additional loss of range of motion on repetitive use.  The Veteran was also noted to be able to toe out to 20 degrees with pain noted at 10 degrees.  No additional loss of range of motion was noted on repetitive use.  Right hip adduction was noted to 20 degrees with pain noted at 10 degrees.  No additional loss of range of motion was noted.  Right hip internal rotation was note to 40 degrees with pain noted at 20 degrees.  The examiner noted that range of motion of repetitive use was limited to 35 degrees due to pain.  The Veteran was noted to be able to cross his legs.  No loss of bone, inflammatory arthritis, or joint ankylosis were diagnosed.  

In this case, the evidence of record regarding the right hip does not provide a basis for assigning a rating in excess of 10 percent under Diagnostic Codes 5251, 5252, or 5253 based on the rating criteria.  In this regard, the objective medical evidence does not show that at any time during this appeal that the Veteran has had flexion of his left thigh limited to 30 degrees.  Additionally, the Board finds that the Veteran's right hip does not warranted any separate ratings for extension of his right thigh was noted limited to 5 degrees, he has been shown to be able to cross his legs, and has been shown to be able to toe out more than 15 degrees.  The Board has also considered whether a rating could be assigned under alternate diagnostic codes for rating disabilities of the hip.  However, as ankylosis, flail joint, or femur impairment are not shown, ratings under these codes are not applicable.  38 C.F.R. § 4.71a, Diagnostic Codes 5250, 5254, 5255 (2015). 

Furthermore, fatigue, lack of endurance or incoordination did not produce additional losses with repetitive testing commensurate with a higher rating.  Consequently, a preponderance of the evidence is against an initial rating in excess of 10 percent for a right hip disability, even considering DeLuca factors.  It is important for the Veteran to understand that the fact he is having a problem with this disability is not in dispute (if he did not have a problem, there would be no basis for the current evaluation).  The only question is one of degree of disability.   

Lastly, the Board also considered whether the functional loss due to pain could result in higher schedular evaluations for the right and left hip disabilities.  The evidence clearly demonstrates the Veteran has continued to retain motion in his hips, with close to normal ranges, despite the effects of pain.  38 C.F.R. § 4.45, 4.71a, DCs 5250 to 5255; DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Accordingly, the Board is unable to grant higher initial ratings the right hip disability based upon pain.

Extraschedular Considerations

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1) (2015).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

The discussion above shows that the symptoms of the Veteran's right hip disability is fully contemplated by the applicable rating criteria.  There is neither evidence nor allegation of symptoms causing occupational and social impairment due to the Veteran's right hip that is not encompassed by the schedular rating assigned.  Therefore, the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are adequate.  Consequently, referral for extraschedular consideration is not required under  38 C.F.R. § 3.321(b)(1) (2015).

The Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the ratings of the individual conditions fail to capture all the service-connected disabilities experienced.  Johnson  v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b)(1) (2015).

Accordingly, the Board finds that the preponderance of the evidence is against the assignment an initial rating in excess of 10 percent for a right hip disability . The preponderance of the evidence is against the assignment of any higher rating during any period on appeal.  Therefore, the claim for increase is denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was provided appropriate notice in letters dated in March 2006, July 2006, December 2006, July 2007, and April 2008.

The appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the appellant and representative, since the December 2008 supplemental statement of the case and statement of the case, suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate claim).  Thus, VA has satisfied its duty to notify the appellant.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (claimant afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant was informed of these missing records in a Formal Finding of Unavailability dated July 2006 and was provided with the opportunity to submit any such records in his possession as well as submit alternative supportive evidence.  

In short, VA has exhausted its efforts to obtain the Veteran's service treatment records and any further efforts to locate them would be futile.  Hayre v. West, 188 F. 3d 1327 (Fed. Cir. 1999) (VA has a heightened duty to assist the appellant in developing his claims).

The Board notes that the Veteran was last provided an examination regarding his right hip almost 8 years ago.  However, the Veteran has not provided any additional evidence to indicate that his right hip disability has changed or worsened since his last VA examination.  Hence, no additional VA examination is warranted.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007); VAOPGCPREC 11-95 (1995).

The appellant has not referred to any additional, unobtained, relevant, available evidence. VA has obtained examinations and adequate medical opinions with respect to the claims on appeal.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to service connection for a right ankle disability is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to an initial rating in excess of 10 percent for a right hip disability is denied.  


REMAND

Unfortunately, a remand is required for the remaining claims for service connection for a low back disability, headaches, and a psychiatric disability.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2015).
Low Back Disability

With regards to the Veteran's claim for entitlement to service connection for a low back disability, a review of the record shows that during an August 2007 VA examination, he reported that his back disability was caused by his service connected right hip disability.

The Board notes that the Veteran has yet been afforded a VA examination concerning his claim low back disability, therefore, on remand an examination must be scheduled and an opinion as to the etiology of a low back disability must be requested to include the secondary service connection claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).
Headaches

With regards to the Veteran's claim for headaches, the Board notes an August 2005 VA treatment record shows that he was diagnosed with headaches.  

An August 2007 VA examination report shows that the Veteran report headaches that onset in September 2005.  He denied head trauma but noted blurred vision.  He reported that he was told his headaches were related to the need for eye glasses.  The Veteran reported posterior headaches occurring 2 to 3 times per day lasting up to 45 minutus.  A CT scan showed no abnormalities.  The Veteran was diagnosed with tension headaches.  

Here, the Board finds that the August 2007 VA examination is incomplete as no etiological opinion regarding the Veteran's headaches was provided.  Additionally, the Board finds that the evidence clearly shows that he was diagnosed in-service with headaches and has reported that he has had the condition since service.  Therefore, the Board finds that a new VA examination must be schedule and an opinion as to the etiology of the Veteran's headaches must be requested.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (once VA undertakes an examination, even if not required to do so, an adequate one must be obtained).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

Psychiatric Disability

With regards to the Veteran's claim for entitlement to service connection for a psychiatric disability, the Veteran asserts that this condition onset during active duty service.

An August 2005 service medical record shows that the Veteran was diagnosed with major depressive disorder noted as due to possible bereavement.  The examining physician noted that the Veteran had a previous bout of a psychiatric condition during his senior year in high school.  The Veteran reported that he had no recollection of the illness but did remember hospitalization for two weeks and the use of the medication Paxil for several months.  The Veteran also speculated that it may have been a drug induced event.  The physician noted that this may have been a psychosis.  

An August 2005 military hospital admission form noted that the Veteran had a dysthymic disorder existing prior to service and an adjustment disorder with mixed anxiety and depressed mood.  

A July 2007 VA mental disorder examination report shows that the Veteran reported a history of prior psychiatric hospitalizations but that these records were not in evidence.  After a mental status examination, the examiner noted that the Veteran had a current diagnosis of a personality disorder and dysthymia.  The examiner also reported that it was as likely as not that the Veteran's dysthymia was worsened by active duty service.  

A May 2008 VA mental disorder examination report shows that after a review of the claims file and medical evidence of record that the examiner opined that the Veteran's dysthymic disorder was less likely than not aggravated by active service.  The examiner reported that the evidence of record showed that the Veteran had a preexisting psychiatric disability, that was not aggravated by his in-service incident of a major depressive disorder.  

As will be explained below, evidence of record raises a question as to whether the Veteran had a psychiatric disability that preexisted his entrance into active service in May 2005.  Governing law provides that every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities or disorders noted at the time of examination, acceptance, and enrollment into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that (1) an injury or disease existed before acceptance and enrollment into service (2) and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2015); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Bagby v. Derwinski, 1 Vet. App. 225 (1991). 

Before the presumption of soundness can be applied, there must be evidence that a disability or injury that was not noted on entrance into service manifested or was incurred in service.  Gilbert v. Shinseki, 26 Vet. App. 48 (2012).  Where there is evidence showing that a disorder manifested or was incurred in service, and this disorder is not noted on the Veteran's entrance examination report, the presumption of soundness operates to shield the Veteran from any finding that the unnoted disease or injury preexisted service.  

Only such conditions as are recorded in examination reports are to be considered as noted.  The presumption of soundness only applies where there has been an entrance examination prior to the period of service on which the claim is based. 38 U.S.C.A. § 1111 (West 2014); Crowe v. Brown, 7 Vet. App. 238 (1994) (holding that the presumption of sound condition "attaches only where there has been an induction examination in which the later-complained-of disability was not detected).  The record contains evidence that the Veteran was diagnosed with a psychiatric disability during service.  Specifically, service medical records reflect that in August 2005 the Veteran was treated for a major depressive disorder and bereavement. 

Since there is evidence that a psychiatric disability manifested during the Veteran's period of active service, the Board turns to the issue of whether the Veteran was presumed sound at entry into that period of service.  The record does not contain an entrance examination for his period of service.  However, it appears that there may be service records that are unavailable.   A July 2006 VA memo reported that the Veteran's service medical records were unavailable for review.  VA reported efforts were made to request these records from the VA Records Management Center, the Veteran, and the National Personnel Records Center.  While some service medical records were eventually added to the claims file, these records were absent of any induction or separation examination therefore this omission raises a question as to whether VA has all of the Veteran's service medical records.  Since there are other records missing from the Veteran's service medical records and it is consistent with his active duty service that he would have undergone an entrance examination, the Board concludes that the entrance examination is missing from the record.  Where an entrance examination is lost or missing, the presumption of soundness attaches. Doran v. Brown, 6 Vet. App. 283 (1994). 

In determining whether the presumption of soundness has been rebutted, the Board must next consider whether there is clear and unmistakable evidence that the Veteran's psychiatric disability preexisted the Veteran's service.  The Board concludes that the record does not contain clear and unmistakable evidence that the psychiatric disability preexisted his active service.

Evidence suggesting that the psychiatric disability preexisted active service is the August 2005 service medical record that noted the Veteran reported being hospitalized during his senior year of high school for a psychiatric condition.  It was noted that the Veteran could not recall what his diagnosis was but that he did remember being prescribed Paxil.  It was this service medical record that two VA examiners relied upon in determining that the Veteran had a dysthymia condition that preexisted service.

The Board finds that the record does not contain clear and unmistakable evidence that a psychiatric disability preexisted service, as the VA examiner's opinion that such a condition preexisted service was based on pure speculation.  The Board notes that there are no records associated with the claims file from the Veteran's reported pre-service psychiatric hospitalization and therefore, no available evidence to determine his exact diagnosis.  While the Veteran is competent to report observable symptoms and experiences such as prior hospitalization, he is not competent to diagnosis himself with a specific psychiatric disability.  Layno v. Brown, 6 Vet. App. 465 (1994).  Therefore, the Board concluded that there is no clear and unmistakable evidence that a psychiatric disability preexisted service.  Quirin v. Shinseki, 22 Vet. App. 390 (2009) (stating that clear and unmistakable evidence is evidence that 'cannot be misinterpreted and misunderstood, i.e., it is undebatable).  Thus, the government cannot rebut the presumption of soundness and the claim is one of service connection, without consideration of a preexisting condition.  Quirin v. Shinseki, 22 Vet. App. 390 (2009).  Therefore, the Board finds that a new VA examination must be scheduled for the Veteran concerning his psychiatric disability.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination by a medical doctor to determine the etiology of any diagnosed low back disability.  The examiner must review the claims file and that review must be noted in the report. The examination report should include discussion of the Veteran's documented medical history and assertions.  All necessary tests and studies should be accomplished with all results made available to the examiner prior to the completion of the report. Th e examiner should set forth all examination findings, with a clear rationale for the conclusions reached, to include a discussion of any pertinent medical literature reviewed.  The examiner should provide the following:

(a) The examiner should diagnose and identify any low back disabilities.

(b) The examiner should opine whether it is as likely as not (50 percent probability or greater) that any diagnosed low back disability is due to or related to active service.

(c) The examiner should opine whether it is as likely as not (50 percent probability or greater) that any diagnosed low back disability was caused by the Veteran's service connected right hip disability.

(d) The examiner should opine whether it is as likely as not (50 percent probability or greater) that any diagnosed low back disability was aggravated beyond its natural progression by the Veteran's service connected right hip disability.

2.  Schedule the Veteran for a VA examination by a medical doctor to determine the etiology of any diagnosed headache disability.  The examiner must review the claims file and that review must be noted in the report. The examination report should include discussion of the Veteran's documented medical history and assertions.  All necessary tests and studies should be accomplished with all results made available to the examiner prior to the completion of the report.  The examiner should set forth all examination findings, with a clear rationale for the conclusions reached, to include a discussion of any pertinent medical literature reviewed.  The examiner should provide the following:  

The examiner should opine whether it is as likely as not (50 percent probability or greater) that any diagnosed headache disability is due to or related to active service to include in-service diagnosis of headaches.

3.  Schedule the Veteran for a VA examination by a psychiatrist or psychologist that has not examined the Veteran before, to ascertain the nature and etiology of any current psychiatric disability. The examiner must review the claims file and must note that review in the report.  The examination report should include a complete rationale for all opinions expressed.  Any necessary tests, including any psychiatric testing should be obtained.  The examiner should provide the following information:

(a)  Provide a full multi-axial diagnosis and specifically identify all diagnosed psychiatric disabilities pursuant to DSM-V. 

(b)  The examiner should opine whether it is as likely as not (50 percent probability or greater) that any diagnosed psychiatric disability was incurred in or related to the Veteran's active service to include in-service diagnosis of psychiatric conditions.  The examiner must note that the Veteran is presumed sound at entrance to service and any opinion that concludes that the Veteran had a preexisting psychiatric disability will not be proper.  


4.  Then, readjudicate the claims remaining on appeal.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


